Lathrop, J.
The defendant conceded that the tenement referred to in .the evidence was used as a place where intoxicating liquors were illegally sold during the time covered by the complaint. The issue for the jury was whether the defendant kept and maintained the tenement. While there was evidence that the defendant’s mother then owned and occupied the tenement, and had sold intoxicating liquors there for several years, and that the furnishings of the house were the same after the defendant went to live with her mother as before, and no change in the conditions about the premises appeared, there was also evidence which would authorize the jury in finding that, during the time covered by the complaint, the defendant exercised control of the tenement either alone or jointly with her mother. The conduct of the defendant when the police officers made the first raid, and her failure to answer when her mother in her presence said, “If I was running the house, you would not take the pitcher from me that way,” tend to show control on the defendant’s part. Moreover, the evidence did not stop here; it also showed a direct admission made by the defendant that she was in exclusive possession of the tenement. On January 23, the mother said, in the presence of the defendant, “ I am not running this house,” and the defendant said, “ I do not want you to make out warrants against my mother, the second of January I took possession here, make out your warrants to me.”
The defendant offered no evidence, and the only exceptions are to the refusal of the court to give certain requests for instructions, and to the instructions given.
The first and second requests, if not defective for omitting the element of joint control, were fully covered by the instructions given.
The principal question relates to the charge. The judge began by saying, in substance, that the question was who had control of the business, and ended by saying that it was not necessary to show that the defendant had sole control; but if she. carried on the business jointly with her mother, she could be found guilty. This was a correct statement of the law. The difficulty comes from the intervening portion of the charge. If this is to be construed as stating the law to be that one who *379aids and abets the keeper of such a nuisance as is set forth in the complaint in the case at bar may be convicted, the instruction was clearly wrong. Commonwealth v. Churchill, 136 Mass. 148. Commonwealth v. Galligan, 144 Mass. 171. Commonwealth v. Murphy, 145 Mass. 250. Commonwealth v. Ryan, 160 Mass. 172. But it seems to us that this is not the fair meaning of the language used. The context shows that, when the judge used the words complained of, he had reference to an interest, a participation, and a co-operation as a joint proprietor. See Commonwealth v. Jennings, 107 Mass. 488. There was nothing in the case to show that the defendant made any contention that she acted as the servant of her mother. There was no evidence to this effect, nor did she ask for any instruction based upon this theory. On the contrary, the evidence showed acts and declarations on her part indicating that she was in control of the premises. Commonwealth v. Merriam, 148 Mass. 425.
The remaining exceptions may be briefly disposed of. After the charge was given, the judge was asked to limit the meaning of the words “interest,” “participate,” and “ co-operate.” The defendant did not state how she wished them to be limited; and the word “ interest ” does not appear to have been used. Under the construction we have given to the charge, no further limitation was necessary.
The next exception relates to a request for a ruling which had already been given. When a ruling has once been given, the judge is not bound to repeat it.
The defendant then asked the judge to read or state to the jury the substance of §§ 6, 7, of the Pub. Sts. c. 101. The refusal of the judge to comply with this request affords the defendant no ground of exception. The nature of the offence was sufficiently stated in the charge. Whether a judge shall read or state the substance of a statute is a matter which must be left to his discretion. Commonwealth v. Austin, 7 Gray, 51. Commonwealth v. Tay, 146 Mass. 146. Section 7, which the defendant wished to have read or stated, in substance relates merely to the punishment of the offence, a matter with which the jury had no concern.

Exceptions overruled.